Exhibit 5.1 April 21, 2015 New York Mortgage Trust, Inc. 52 Vanderbilt Avenue, Suite 403 New York, New York 10017 Re: Registration Statement on Form S-3 (No. 333-198177) Ladies and Gentlemen: We have served as Maryland counsel to New York Mortgage Trust, Inc., a Maryland corporation (the “Company”), in connection with certain matters of Maryland law arising out of the sale and issuance of up to 4,140,000 shares (the “Shares”) of the Company’s 7.875% Series C Cumulative Redeemable Preferred Stock, $.01 par value per share (the “Series C Preferred Stock”), including up to 540,000 Shares issuable upon the exercise of an option to purchase additional shares , covered by the above-referenced Registration Statement and all amendments related thereto (collectively, the “Registration Statement”), filed by the Company with the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “1933 Act”). In connection with our representation of the Company, and as a basis for the opinion hereinafter set forth, we have examined originals, or copies certified or otherwise identified to our satisfaction, of the following documents (hereinafter collectively referred to as the “Documents”): 1.
